Cite as 2016 Ark. App. 13

                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CR-15-9

ZACKERY WARREN SHADWICK                          Opinion Delivered January 13, 2016
                  APPELLANT
                                                 APPEAL FROM THE JOHNSON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR-2014-66]

STATE OF ARKANSAS                                HONORABLE WILLIAM M.
                                 APPELLEE        PEARSON, JUDGE

                                                 AFFIRMED; MOTION TO
                                                 WITHDRAW GRANTED



                               RITA W. GRUBER, Judge

       Appellant Zachery Warren Shadwick was convicted by a jury in Johnson County

Circuit Court of distributing, possessing, or viewing matter depicting sexually explicit

conduct involving a child in violation of Ark. Code Ann. § 5-27-602(a)(2)(Repl. 2013);

failing to register as a sex offender in violation of Ark. Code Ann. § 12-12-

904(a)(1)(A)(Supp. 2015); and entering a school campus as a registered sex offender in

violation of Ark. Code Ann. § 5-14-132(b)(Repl. 2013). He was sentenced to twenty-six

years’ imprisonment in the Arkansas Department of Correction: ten years on Count One,

ten years on Count Two, and six years on Count Three, to run consecutively.

       Pursuant to Arkansas Supreme Court Rule 4-3(k) and Anders v. California, 386 U.S.

738 (1967), appellant’s counsel has filed a motion to withdraw, stating that there is no merit

to an appeal. The motion is accompanied by an abstract and addendum of the proceedings
                                   Cite as 2016 Ark. App. 13

below and a brief in which counsel explains why there is nothing in the record that would

support an appeal. The clerk of this court served appellant with a copy of counsel’s brief and

notified him of his right to file pro se points. Appellant has filed pro se statements of points

for reversal, and the State has filed a response thereto.

       The test for filing a no-merit brief is not whether there is any reversible error but

rather would an appeal be wholly frivolous. House v. State, 2015 Ark. App. 280. From our

review of the record and the brief presented to us, we find compliance with Rule 4-3(k), and

after consideration of appellant’s pro se points for reversal, we hold that there is no merit to

an appeal.

       Affirmed; motion to withdraw granted.

       HIXSON and BROWN, JJ., agree.

       Robert M. “Robby” Golden, for appellant.

       Leslie Rutledge, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




                                               2